Citation Nr: 0529965	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-00 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1971 to March 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision by the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In August 2000 
and January 2003, the Board remanded the case to the RO for 
the veteran to be scheduled for a Travel Board hearing.  On 
each occasion he failed to appear for the scheduled hearing.  
In June 2003, the Board advised him that his motion to 
reschedule a Travel Board hearing (received in May 2003) was 
denied.  See 38 C.F.R. § 20.704.  In July 2003, the Board 
remanded the claim for further development.

In October 2004, the RO considered additional evidence 
submitted by the veteran and issued a supplemental statement 
of the case (SSOC)  In December 2004, the veteran's 
representative submitted June 1982 to September 2004 
treatment records from Long Beach VA Medical Center without a 
waiver of initial RO consideration.  For reasons explained 
below, the Board finds that it is not prejudicial to consider 
the appeal on the merits (without remanding the case to the 
RO for initial consideration of the additional evidence).  
See Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, (DAV) 327 F.3d 1339 (2003) 


FINDINGS OF FACT

A chronic low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current back disorder is not shown 
to be related to the veteran's service or to an injury 
therein


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Notice was properly provided via January 2004 correspondence 
(pursuant to the July 2003 Board remand).  The June 1997 
rating decision pre-dated enactment of the VCAA.  In 
Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) indicated that where the rating 
decision predated VCAA enactment, VA did not err when it 
failed to provide VCAA mandated notice prior to the RO's 
adjudication.  Rather, the veteran was entitled to content-
complying notice and a full opportunity to participate in the 
adjudication process after notice was given.  In January 2004 
correspondence and in the October 2004 SSOC, the veteran was 
provided adequate notice of the notice and duty to assist 
provisions of the VCAA.  He was notified (in the June 1997 
decision, in the November 1997 statement of the case (SOC), 
in subsequent SSOC's, and in January 2004 correspondence) of 
everything required, has had ample opportunity to respond or 
supplement the record, and has had a full opportunity to 
participate in the adjudicatory process.  He is not 
prejudiced by any notice timing deficiency.

The January 2004 correspondence and the October 2004 SSOC 
advised the veteran of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claims.  The June 1997, SOC, and 
subsequent SSOC's informed him of what the evidence showed 
and why the claims were denied.  He was advised by January 
2004 correspondence and the October 2004 SSOC that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The January 2004 correspondence, as well as the October 2004 
SSOC advised him of what the evidence must show to establish 
entitlement to service connection (for low back disorder), 
and advised him of what information or evidence VA needed 
from him.  The October 2004 SSOC expressly advised him to 
"provide any evidence in the claimant's possession that 
pertains to the claim."  Everything submitted to date has 
been accepted for the record and considered.  Notice is 
complete.

Regarding the duty to assist, the record includes service 
medical records (SMRs), VA treatment records, and VA 
examination reports.  VA has obtained all pertinent records 
identified.  Evidentiary development of the matter being 
addressed on the merits is complete.  It is not prejudicial 
to the appellant for the Board to proceed with appellate 
review.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

As a final preliminary matter it is noteworthy that 
additional evidence was submitted to the Appeals Management 
Center and then forwarded with the claims file to the Board 
without a waiver of initial RO consideration.  However, as 
the additional evidence submitted is not pertinent medical 
evidence that goes directly to the matter at hand (i.e., 
whether the current low back disorder is related to service), 
except for the veteran's accounts which were previously 
given, the veteran is not prejudiced by the Board's 
proceeding with appellate review without remanding the case 
for RO initial consideration of the additional evidence per 
DAV, supra.  

II.  Factual Background

The veteran's SMRs, including a March 1973 separation 
examination report , are negative for any complaints, 
treatment, or diagnosis of a back disorder.  

Post service medical records, include June 1982 to September 
2004 treatment records from Long Beach VAMC that show that 
the veteran was treated for chronic low back pain and 
degenerative osteoarthritis.  In December 1984, he was 
treated for groin and back pain due to a bicycle accident.  
In June 1996, he had complaints of back pains and referred to 
a car accident in November 1995 when he had associated back 
complaints.  On May 1996 VA examination, there was clinical 
evidence of a lumbosacral sprain with limited motion.  An x-
ray showed mild degenerative osteoarthritis at the L3, L4, 
and L5; the lumbosacral joint space was normal.  On a June 
1996 VA psychiatric examination, the veteran reported he was 
twice treated for a back problem in service; treatment 
included rest; he was not hospitalized.  In September 1996, 
the veteran had complaints of a back pain after falling from 
a ladder.  A VA examination was scheduled in December 1996, 
but the veteran failed to report.  On a July 1998, psychology 
consultation, the veteran attributed his low back pain to his 
military service.  He failed to report for a VA examination 
scheduled in February 1999.  In December 2000, he related 
that the previous January he injured his back trying to push 
a stalled van.  In April 2002, severe degenerative and 
discogenic disease of the spine was diagnosed, and subsequent 
records show periodic treatment for back pain.     

In a September 1997 treatment report from West Los Angeles 
VAMC, the veteran related to a social worker that he had a 
back injury in service that was aggravated when he fell from 
a ladder one year ago.  

III.  Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifested to a 
compensable degree during a specified postservice period (1 
year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; lumbar spine degenerative osteoarthritis (confirmed 
by x-ray) and degenerative disc disease is diagnosed.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  The veteran's SMRs are negative for any 
complaints, treatment, or diagnosis of a low back disorder.  
His separation examination report is silent for any back 
complaints or pathology.  Service connection for a low back 
disorder on the basis that such disability became manifest in 
service and persisted clearly is not warranted.  

Furthermore, there are no documented complaints, treatment, 
or diagnoses of a back disorder in any medical records soon 
after service.  The first medical record of a back complaint 
is not until 1984, and degenerative arthritis is not shown 
until 1996 (well beyond a year following the veteran's 
discharge from active duty).  Consequently, presumptive 
service connection for arthritis of the spine as a chronic 
disease under 38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309 
is also not warranted.  

While the veteran may still establish service connection for 
a low back disability by competent evidence which relates 
such disability to service, here there is no such competent 
evidence.  The earliest pertinent postservice medical records 
reflect that the veteran sought treatment for back pain due 
to intercurrent events such as a bicycle accident or a car 
accident.  Subsequent records show treatment for back 
complaints after the veteran fell from a ladder and after he 
tried pushing a parked van.  There is no medical opinion that 
relates the veteran's low back disability to service or to 
any event therein.  While several medical records contain 
notations of a history by the veteran of back problems 
beginning in service, the mere recording of a history 
provided by the veteran, unenhanced by the examiner's 
observations or comment is not competent evidence that an 
injury resulting in chronic back disability occurred in 
service.  Because the veteran is a layperson, he is not 
competent to establish by his own opinion that any current 
low back disorder is etiologically related to an event or 
injury in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.  



ORDER


Service connection for a low back disorder is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


